United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                                                                                    February 19, 2004
                           UNITED STATES COURT OF APPEALS
                                                                                 Charles R. Fulbruge III
                                   FOR THE FIFTH CIRCUIT                                 Clerk
                                 _________________________

                                        No. 03-10766
                                   SUMMARY CALENDAR
                                 _________________________

UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

   v.

DAVID VALDEZ,

                      Defendant - Appellant.

______________________________________________________________________________

                  Appeal from the United States District Court for the
                             Northern District of Texas
                               (2:02-CR-00074-ALL)
______________________________________________________________________________

Before REYNALDO G. GARZA, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

REYNALDO G. GARZA, Circuit Judge:1

        We review David Valdez’s conviction for conspiracy to possess with the intent to

distribute methamphetamine. Valdez argues that evidence seized during the search of his home

and statements made thereafter should be suppressed because the officers’ failure to knock and

announce their presence prior to entering his home was not justified by exigent circumstances.


        1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                               -1-
       We hold that the district court did not err in determining that officers in this case had a

reasonable suspicion that knocking and announcing would likely result in violence or the

destruction of evidence, which justified their decision based upon the following articulated facts:

(1) Valdez’s home was occupied by Delissa and Christopher Valdez, who were both on felony

probation, under federal indictment for federal drug offenses, and previously found to be in

possession of a firearm during a search of their residence three weeks prior to the execution of the

warrant at issue; (2) Delissa Valdez also had a prior arrest for possession of a firearm; (3)

surveillance of David Valdez’s home the night before the search at issue revealed behavior

indicative of drug trafficking; (4) a confidential informant indicated the man in control of the

premises was in possession of a large amount of methamphetamine; and (5) methamphetamine

users are typically more violent than users of other illegal drugs. See Richards v. Wisconsin, 520
U.S. 385, 387 (1997); United States v. Banks, 124 S. Ct. 521, 525 (2003). For the foregoing

reasons, we uphold the conviction.




                                                 -2-